—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered November 10, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The prosecutor’s summation comment that "the defendant has to explain why he doesn’t have a receipt” from the parking lot where he parked his car was a proper reference to defendant’s testimony purporting to explain his presence at the sale location. Defendant’s remaining challenges to the *275prosecutor’s summation are unpreserved as a matter of law, either because he did not object at all, or made only a general objection insufficient to alert the trial court to his appellate claim, or did not object to the curative instructions given when an objection was sustained (People v Balls, 69 NY2d 641; People v Medina, 53 NY2d 951). We decline to review the comments in question in the interest of justice. If we were to review them, we would find that they were fair response to defendant’s summation and, in any event, harmless in view of the overwhelming evidence of defendant’s guilt (People v Davis, 205 AD2d 403, 404). Concur — Ellerin, J. P., Rubin, Nardelli, Williams and Mazzarelli, JJ.